UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from:to Commission file number: 51018 THE BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 23-3016517 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 409 Silverside Road Wilmington, DE (Address of principal (Zip code) executive offices) Registrant's telephone number, including area code:(302) 385-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [X] Non-accelerated filer [ ]Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of November 2, 2012 there were 33,101,281 outstanding shares of common stock, $1.00 par value. 2 THE BANCORP, INC Form 10-Q Index Page Item 1. Financial Statements: Unaudited Consolidated Balance Sheets – September 30, 2012 and December 31, 2011 Unaudited Consolidated Statements of Operations – Three and nine months ended September 30, 2012 and 2011 Unaudited Consolidated Statements of Comprehensive Income – Nine months ended September 30, 2012 Unaudited Consolidated Statements of Changes in Shareholders’ Equity – Nine months ended September 30, 2012 Unaudited Consolidated Statements of Cash Flows – Nine months ended September 30, 2012 and 2011 Unaudited Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II Other Information Item 6. Exhibits Signatures 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements THE BANCORP, INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED BALANCE SHEETS September 30, December 31, (in thousands) ASSETS Cash and cash equivalents Cash and due from banks $ $ Interest earning deposits at Federal Reserve Bank Total cash and cash equivalents Investment securities, available-for-sale, at fair value Investment securities, held-to-maturity (fair value $18,634 and $13,826, respectively) Federal Home Loan and Atlantic Central Bankers Bank stock Loans held for sale - Loans, net of deferred loan costs Allowance for loan and lease losses ) ) Loans, net Premises and equipment, net Accrued interest receivable Intangible assets, net Other real estate owned Deferred tax asset, net Other assets Total assets $ $ LIABILITIES Deposits Demand and interest checking $ $ Savings and money market Time deposits Time deposits, $100,000 and over Total deposits Securities sold under agreements to repurchase Accrued interest payable Subordinated debenture Other liabilities Total liabilities 4 SHAREHOLDERS' EQUITY Common stock - authorized, 50,000,000 shares of $1.00 par value; 33,208,781 and 33,196,281 shares issued at September 30, 2012 and December 31, 2011, respectively Treasury stock, at cost (100,000 shares) ) ) Additional paid-in capital Retained earnings (accumulated deficit) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. 5 THE BANCORP, INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended September 30, For the nine months ended September 30, (in thousands, except per share data) Interest income Loans, including fees $ Interest on investment securities: Taxable interest Tax-exempt interest Interest bearing deposits Interest expense Deposits Securities sold under agreements to repurchase 24 96 75 Short-term borrowings - - - 3 Subordinated debenture Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Non-interest income Service fees on deposit accounts Merchant credit card processing and ACH fees Prepaid card fees Gain on sales of investment securities 20 Other than temporary impairment on securities held-to-maturity (1) - - ) ) Leasing income Debit card income 98 Affinity fees Other Total non-interest income Non-interest expense Salaries and employee benefits Depreciation and amortization Rent and related occupancy cost Data processing expense Printing and supplies Audit expense Legal expense Amortization of intangible assets Losses on sale and write downs on other real estate owned 64 FDIC Insurance Software, maintenance and equipment Other real estate owned expense ) Other Total non-interest expense Net income before income tax Income tax provision Net income available to common shareholders $ 6 Net income per share - basic $ Net income per share - diluted $ (1) Other than temporary impairment was due to credit loss and therefore did not include amounts due to market conditions. The accompanying notes are an integral part of these statements. 7 THE BANCORP INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the nine months ended September 30, (in thousands) Net income $ $ Other comprehensive income, net of tax Unrealized gains on securities Unrealized holding gains arising during the period Reclassification adjustment for gains included in net income ) ) Amortization of losses previously held as available-for-sale 8 Deferred tax expense Unrealized holding gain arising during the period Amortization of losses previously held as available-for-sale 3 Other comprehensive income Comprehensive income $ $ The accompanying notes are an integral part of these statements. 8 THE BANCORP INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY For the nine months ended September 30, 2012 (in thousands, except share data) Retained Accumulated Common Additional earnings other stock Common Treasury paid-in (accumulated comprehensive shares stock stock capital deficit) income Total Balance at January 1, 2012 ) ) Net income Common stock issued from option exercises, net of tax benefits 13 - 85 - - 98 Stock-based compensation - Other comprehensive income, net of reclassification adjustments and tax - Balance at September 30, 2012 $ $ ) $ The accompanying notes are an integral part of this statement. 9 THE BANCORP, INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) For the nine months ended September 30, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Provision for loan and lease losses Net amortization of investment securities discounts/premiums Stock-based compensation expense Mortgage loans originated for sale ) ) Sale of mortgage loans originated for resale Gain on sale of mortgage loans originated for resale (4
